DETAILED ACTION
Claims 1-20 are pending.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dragicevic, Tomislav, et al. "Advanced LVDC electrical power architectures and microgrids: A step toward a new generation of power distribution networks." IEEE Electrification Magazine 2.1 (2014): 54-65 (hereinafter Dragicevic).
Claims 1-20 are disclosed by Dragicevic as outlined below:
1. A facility comprising: one or more sensors configured to sense power characteristics of an AC signal being supplied to electrical loads of the facility, the AC signal having variable frequency and/or variable voltage; a battery storage system configured to supply DC power; a power controller in communication with the one or more sensors, the power controller comprising a processor and memory configured to store instructions that, when executed, cause the processor to generate one or more control signals based on the sensed power characteristics; and a frequency variable and/or voltage variable inverter in communication with the processor, the battery storage system, and the electrical loads of the facility, the frequency variable and/or voltage variable inverter configured to receive a DC signal from the battery storage system, to convert, responsive to the one or more control signals, the DC signal into the AC signal having the variable frequency and/or variable voltage, and to provide the AC signal having the variable frequency and/or variable voltage to the electrical loads of the facility, wherein the battery storage system is an electric vehicle battery storage system and the facility is an electric vehicle that includes the electric vehicle storage system within the electric vehicle (See Figures 1, 4 and 5 – multiple sensors are utilized in order to control the next-generation distribution system.  Power controller and frequency/voltage variable inverter are implemented and in communication with the diverse loads.  Bidirectional converters are integrated and linked to EV, EV battery storage systems, renewable energy systems, building and other machinery).

2. The facility of Claim 1, wherein the electrical loads of the facility include an HVAC system associated with the electric vehicle (See Figures 1, 4 and 5 – multiple sensors are utilized in order to control the next-generation distribution system.  Power controller and frequency/voltage variable inverter are implemented and in communication with the diverse loads.  Bidirectional converters are integrated and linked to EV, EV battery storage systems, renewable energy systems, building and other machinery).

3. The facility of Claim 1, wherein the electrical loads of the facility include one or more of a heat pump, a fan, a motor, or a light associated with the electric vehicle (See Figures 1, 4 and 5 – multiple sensors are utilized in order to control the next-generation distribution system.  Power controller and frequency/voltage variable inverter are implemented and in communication with the diverse loads.  Bidirectional converters are integrated and linked to EV, EV battery storage systems, renewable energy systems, building and other machinery).

4. The facility of Claim 1, wherein the frequency variable and/or voltage variable inverter is further configured to adjust frequency and/or voltage of the AC signal having the variable frequency and/or variable voltage based at least in part of the one or more control signals (See Figures 1, 4 and 5 – multiple sensors are utilized in order to control the next-generation distribution system.  Power controller and frequency/voltage variable inverter are implemented and in communication with the diverse loads.  Bidirectional converters are integrated and linked to EV, EV battery storage systems, renewable energy systems, building and other machinery).

5. The facility of Claim 1, wherein the electric vehicle includes the frequency variable and/or voltage variable inverter (See Figures 1, 4 and 5 – multiple sensors are utilized in order to control the next-generation distribution system.  Power controller and frequency/voltage variable inverter are implemented and in communication with the diverse loads.  Bidirectional converters are integrated and linked to EV, EV battery storage systems, renewable energy systems, building and other machinery).

6. The facility of Claim 5, wherein the frequency variable and/or voltage variable inverter includes a DC bus bar that is in communication with the electric vehicle battery storage system (See Figures 1, 4 and 5 – multiple sensors are utilized in order to control the next-generation distribution system.  Power controller and frequency/voltage variable inverter are implemented and in communication with the diverse loads.  Bidirectional converters are integrated and linked to EV, EV battery storage systems, renewable energy systems, building and other machinery).

7. The facility of Claim 6, wherein the DC bus bar is configured to conduct the DC power to and from the electric vehicle battery storage system (See Figures 1, 4 and 5 – multiple sensors are utilized in order to control the next-generation distribution system.  Power controller and frequency/voltage variable inverter are implemented and in communication with the diverse loads.  Bidirectional converters are integrated and linked to EV, EV battery storage systems, renewable energy systems, building and other machinery).

8. The facility of Claim 6, wherein the wherein the DC bus bar is configured to conduct the DC power to and from the electric vehicle battery storage system when the electric vehicle is stationary or mobile (See Figures 1, 4 and 5 – multiple sensors are utilized in order to control the next-generation distribution system.  Power controller and frequency/voltage variable inverter are implemented and in communication with the diverse loads.  Bidirectional converters are integrated and linked to EV, EV battery storage systems, renewable energy systems, building and other machinery).

9. The facility of Claim 1, wherein the electric vehicle includes fuel cells to generate the DC power stored in the battery storage system (See Figures 1, 4 and 5 – multiple sensors are utilized in order to control the next-generation distribution system.  Power controller and frequency/voltage variable inverter are implemented and in communication with the diverse loads.  Bidirectional converters are integrated and linked to EV, EV battery storage systems, renewable energy systems, building and other machinery).

10. A method to provide variable frequency and/or variable voltage to systems of a facility, the method comprising: sensing power characteristics of an AC signal being supplied to electrical loads of the facility, the AC signal having variable frequency and/or variable voltage; generating one or more control signals based on the sensed power characteristics; receiving a DC signal from a battery storage system; converting, with a frequency variable and/or voltage variable inverter, the DC signal from the battery storage system into the AC signal having the variable frequency and/or variable voltage responsive to the one or more control signals; and providing the AC signal having the variable frequency and/or variable voltage to the electrical loads of the facility, wherein the facility is an electric vehicle and the battery storage system is an electric vehicle battery storage system associated with the electric vehicle (See Figures 1, 4 and 5 – multiple sensors are utilized in order to control the next-generation distribution system.  Power controller and frequency/voltage variable inverter are implemented and in communication with the diverse loads.  Bidirectional converters are integrated and linked to EV, EV battery storage systems, renewable energy systems, building and other machinery).

11. The method of Claim 10, wherein providing the AC signal having the variable frequency and/or variable voltage to the electrical loads of the facility comprises providing the AC signal having the variable frequency and/or variable voltage to an HVAC system associated with the electric vehicle (See Figures 1, 4 and 5 – multiple sensors are utilized in order to control the next-generation distribution system.  Power controller and frequency/voltage variable inverter are implemented and in communication with the diverse loads.  Bidirectional converters are integrated and linked to EV, EV battery storage systems, renewable energy systems, building and other machinery).

12. The method of Claim 10, wherein providing the AC signal having the variable frequency and/or variable voltage to the electrical loads of the facility comprises providing the AC signal having the variable frequency and/or variable voltage to one or more of a heat pump, a fan, a motor, or a light associated with the electric vehicle (See Figures 1, 4 and 5 – multiple sensors are utilized in order to control the next-generation distribution system.  Power controller and frequency/voltage variable inverter are implemented and in communication with the diverse loads.  Bidirectional converters are integrated and linked to EV, EV battery storage systems, renewable energy systems, building and other machinery).

13. The method of Claim 10 further comprising, with the frequency variable and/or voltage variable inverter, adjusting frequency and/or voltage of the AC signal having the variable frequency and/or variable voltage based at least in part of the one or more control signals (See Figures 1, 4 and 5 – multiple sensors are utilized in order to control the next-generation distribution system.  Power controller and frequency/voltage variable inverter are implemented and in communication with the diverse loads.  Bidirectional converters are integrated and linked to EV, EV battery storage systems, renewable energy systems, building and other machinery).

14. The method of Claim 10 further comprising supplying, with a buck and/or boost circuit increased inrush current to start one or more motors associated with the electric vehicle (See Figures 1, 4 and 5 – multiple sensors are utilized in order to control the next-generation distribution system.  Power controller and frequency/voltage variable inverter are implemented and in communication with the diverse loads.  Bidirectional converters are integrated and linked to EV, EV battery storage systems, renewable energy systems, building and other machinery).

15. The method of Claim 10 further comprising continuously monitoring the sensed power characteristics (See Figures 1, 4 and 5 – multiple sensors are utilized in order to control the next-generation distribution system.  Power controller and frequency/voltage variable inverter are implemented and in communication with the diverse loads.  Bidirectional converters are integrated and linked to EV, EV battery storage systems, renewable energy systems, building and other machinery).

16. The method of Claim 10, wherein the sensed power characteristics include one or more of current, voltage, frequency, or harmonic contents (See Figures 1, 4 and 5 – multiple sensors are utilized in order to control the next-generation distribution system.  Power controller and frequency/voltage variable inverter are implemented and in communication with the diverse loads.  Bidirectional converters are integrated and linked to EV, EV battery storage systems, renewable energy systems, building and other machinery).

17. The method of Claim 10, wherein the electric vehicle includes the frequency variable and/or voltage variable inverter (See Figures 1, 4 and 5 – multiple sensors are utilized in order to control the next-generation distribution system.  Power controller and frequency/voltage variable inverter are implemented and in communication with the diverse loads.  Bidirectional converters are integrated and linked to EV, EV battery storage systems, renewable energy systems, building and other machinery).

18. The method of Claim 10, wherein the electric vehicle includes fuel cells to generate the DC power stored in the battery storage system (See Figures 1, 4 and 5 – multiple sensors are utilized in order to control the next-generation distribution system.  Power controller and frequency/voltage variable inverter are implemented and in communication with the diverse loads.  Bidirectional converters are integrated and linked to EV, EV battery storage systems, renewable energy systems, building and other machinery).

19. An electric vehicle configured to power electrical loads within the electric vehicle with variable voltage power, the electric vehicle comprising: one or more sensors configured to sense power characteristics of a first DC signal being supplied to the electrical loads, the first DC signal having variable voltage; a battery storage system configured to supply DC power, the battery storage system within the electric vehicle; a power controller in communication with the one or more sensors, the power controller comprising a processor and memory configured to store instructions that, when executed, cause the processor to continuously monitor the sensed power characteristics and to generate one or more control signals based on the sensed power characteristics; and power electronics circuitry in communication with the processor, the battery storage system, and the electrical loads, the power electronics circuitry configured to receive a second DC signal from the battery storage system, to convert, responsive to the one or more control signals, the second DC signal from the battery storage system into the first DC signal having the variable voltage, and to provide the first DC signal having the variable voltage to the electrical loads within the electric vehicle (See Figures 1, 4 and 5 – multiple sensors are utilized in order to control the next-generation distribution system.  Power controller and frequency/voltage variable inverter are implemented and in communication with the diverse loads.  Bidirectional converters are integrated and linked to EV, EV battery storage systems, renewable energy systems, building and other machinery).

20. The electric vehicle of Claim 19, wherein the power electronics circuitry is further configured to vary, responsive to the one or more control signals, a voltage of the first DC signal during conversion of the second DC signal into the first DC signal (See Figures 1, 4 and 5 – multiple sensors are utilized in order to control the next-generation distribution system.  Power controller and frequency/voltage variable inverter are implemented and in communication with the diverse loads.  Bidirectional converters are integrated and linked to EV, EV battery storage systems, renewable energy systems, building and other machinery).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLOS R ORTIZ RODRIGUEZ whose telephone number is (571)272-3766.  The examiner can normally be reached on Mon-Fri 10:00 am- 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on 571-272-4105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CARLOS R ORTIZ RODRIGUEZ/               Primary Examiner, Art Unit 2119